Mahoney, P. J.,
dissents in the following memorandum. Mahoney, P. J. (dissenting). I do not agree with the majority that summary judgment was properly granted. Since plaintiff does not raise the point on appeal, he apparently concedes that Special Term properly held that the loss is not within the enumerated perils of the policy. However, sufficient facts have been alleged to raise triable questions of fact regarding plaintiff’s contention that the insurer defendants should be estopped from raising the issue. I agree with the majority that the mere statement of the insurance agent that he would “take care of everything” is not sufficient to establish an equitable estoppel. However, that is but one of a number of factors alleged by plaintiff. An additional factor is the substantial delay by the insurer defendants in disclaiming coverage. Plaintiff notified the insurance agent of the loss in December of 1979 and it was not until December of 1981 that the insurer first notified plaintiff that his claim was denied, the reason given being the Statute of Limitations. It does not appear that the insurer raised the coverage issue until after litigation was commenced. After an insured reports a loss, unreasonable delay on the part of the insurer in disclaiming coverage is sufficient to estop the insurer from asserting nonliability when the delay has prejudiced the insured (Appell v Liberty Mut. Ins. Co., 22 AD2d 906, affd 17 NY2d 519). The instant record presents triable issues of fact regarding prejudice to the insured. During the time the oil company was attempting to clean up the oil spill, plaintiff was clearly not prejudiced by the insurer’s failure to pay under the policy or disclaim coverage. However, from March of 1981 until December 4, 1981, when the insurer first disclaimed coverage, plaintiff alleges that he was unable to have the damage repaired due to uncertainty over whether the insurer would pay. Moreover, plaintiff alleges that the property was rent-producing property. It is apparent that triable issues of fact exist regarding equitable estoppel. 11 The insurer defendants also moved to dismiss on the ground of the Statute of Limitations. The facts discussed above also raise triable issues of fact regarding whether they are estopped from raising this defense (see Cardinale v Genesee Val. Med. Care, 94 AD2d 966).